DETAILED ACTION
Response to Amendment
The preliminary amendment was received 12/10/2020. Claims 16-35 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“projecting…onto the calibration plane to generate a calibrated two-dimensional projection”

in claim 16 because “to generate” comprises two acts (1) “projecting” and “formed” implied via “the calibration plane”1. If 35 USC 112(f) was invoked (not invoked in this Office action), fig. 6 would be the 35 USC 112(f) structure (see Suggestions).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Thus regarding claims 16-35, 35 USC 112(f) is not invoked in method claims 16-25 including system claims 26-35 for already comprising structure, the claimed “computer system” in claims 26-35.
35 USC § 101
Claims 16 and 26 reflect a recognized or appreciated improvement in imaging technology by using a claimed calibration and a (that is one) claimed radiation exposure (i.e., an image made visible, such as using flash once instead of twenty times) in view of applicant’s disclosure. Thus, claims 16-35 are not rejected under 35 USC 101.
















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting
of claims 16-20,22,23,26-28,30,32,33
of 
US Patent 10,869,724

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.
Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim anticipate the broader application claim.









Double Patenting
of claims 21,24,25
of 
10,869,724 in view of Lucas

Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,724 in view of IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph). 
Regarding claim 21, patent claim 1 does not teach “manually determining the position of each of the plurality of pelvic landmarks on the image”.
Lucas teaches claim 21 in the below 35 USC 102 rejection 21. 
Thus one of ordinary skill in the art of x-rays can modify claim 1’s “X-ray image” with Lucas’s teaching of claim 21 and recognize that the modification is predictable or looked forward to because the modification “is possible” (Lucas E26 rcol, 1st ful para, 1st S), i.e., can be “used clinically” (Lucas E26 lcol, last S).
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,724 in view of IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph). 
Regarding claim 24, patent claim 1 does not teach “are calculated”.
Lucas teaches claim 24 in the below 35 USC 102 rejection 24. 
Thus one of ordinary skill in the art of x-rays can modify claim 1’s “X-ray image” with Lucas’s teaching of claim 24 and recognize that the modification is predictable or looked forward to because the modification “is possible” (Lucas E26 rcol, 1st ful para, 1st S), i.e., can be “used clinically” (Lucas E26 lcol, last S).
Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,724 in view of IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph). 
Regarding claim 25, patent claim 1 does not teach “identifying a calibration feature”.
Lucas teaches claim 25 in the below 35 USC 102 rejection 25. 
Thus one of ordinary skill in the art of x-rays can modify claim 1’s “X-ray image” with Lucas’s teaching of claim 25 and recognize that the modification is predictable or looked forward to because the modification “is possible” (Lucas E26 rcol, 1st ful para, 1st S), i.e., can be “used clinically” (Lucas E26 lcol, last S).












Double Patenting
of claim 29
of 
10,869,724:claim 14 in view of 10,869,724:claim 8

Claim 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724 in view of claim 8 of U.S. Patent No. 10,869,724. 
Regarding claim 29, patent claim 14 does not teach claim 29.
Patent claim 8 teaches claim 29. 
Thus one of ordinary skill in the art of x-rays can modify Patent claim 14’s “X-ray image” with Patent claim 8 and recognize that the modification is predictable or looked forward to because claim 8 is of a method thus making the system of Patent claim 14 orderly or neat and tidy.












Double Patenting
of claim 31
of 
10,869,724 in view of EDWARD

Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724 in view of EDWARD et al. (WO 02/062248 A1).
Regarding claim 31, patent claim 14 does not teach “from a user”2.
Edward teaches “from a user” in the below 35 USC 103 rejection of claim 31. 
Thus one of ordinary skill in the art of x-rays can modify Patent claim 14’s “X-ray image” with Edward’s teaching of claim 31 and recognize that the modification is predictable or looked forward to because the modification’s computer is put into service or an act of helpful activity.





















Double Patenting
of claims 34,35
of 
10,869,724 in view of LUCAS

Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724 in view of IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph). 
Regarding claim 34, patent claim 14 does not teach “are calculated”.
Lucas teaches claim 34 in the below 35 USC 103 rejection 34. 
Thus one of ordinary skill in the art of x-rays can modify claim 14’s “X-ray image” with Lucas’s teaching of claim 34 and recognize that the modification is predictable or looked forward to because the modification “is possible” (Lucas E26 rcol, 1st ful para, 1st S), i.e., can be “used clinically” (Lucas E26 lcol, last S).
Claim 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,869,724 in view of IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph). 
Regarding claim 35, patent claim 14 does not teach “identifying a calibration feature”.
Lucas teaches claim 35 in the below 35 USC 103 rejection 35. 
Thus one of ordinary skill in the art of x-rays can modify claim 14’s “X-ray image” with Lucas’s teaching of claim 35 and recognize that the modification is predictable or looked forward to because the modification “is possible” (Lucas E26 rcol, 1st ful para, 1st S), i.e., can be “used clinically” (Lucas E26 lcol, last S).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph).
Regarding claim 16, Lucas discloses A computer-implemented method for determining a pelvic sagittal rotation of a pelvis from an image of the pelvis, wherein the image was made in an anterior-posterior direction, the method comprising: 










determining, based on the image, a position of each of a plurality of pelvic landmarks; 
determining a calibration (via “calibrated…calibrating”, pg. E21, lcol, 2nd ful para, last two Ss) plane (fig. 2A: calibrated “Plane of Radiographic Projection” at 0°) with respect to the pelvis, wherein the calibration plane is perpendicular (via “Transverse Plane”: in title) to the anterior-posterior direction (comprised by said “Projection”, represented as boxed, dashed, forward-direction arrows in fig. 2A:

    PNG
    media_image1.png
    556
    873
    media_image1.png
    Greyscale

); 




projecting the plurality of pelvic landmarks (fig. 2A: “ASIS” “ASI”, “SI”) onto the calibration plane to generate a calibrated two-dimensional projection; 
determining a distance (fig. 2A: boxed “Fl1” “FR1”) between two or more of the plurality of pelvic landmarks in the calibrated two-dimensional projection, wherein the distance is in a direction (via said Transverse, i.e. a cross shape) perpendicular to the anterior-posterior direction (or said dashed-forward arrows:


    PNG
    media_image2.png
    556
    873
    media_image2.png
    Greyscale

; and 




determining the sagittal rotation (via fig. 2B: circled “β”) of the pelvis based on a predetermined correspondence (via left and right “pairs…for calculating pelvic rotation”, E24,lcol, last para, 1st S) and the determined distance (of fig. 2A:

    PNG
    media_image3.png
    748
    991
    media_image3.png
    Greyscale
).






Regarding 17, Lucas discloses The computer implemented method of claim 16, wherein the image comprises an X-ray image (fig. 1).
Regarding claim 18, Lucas discloses The computer-implemented method of claim 16, wherein the distance comprises a medial-lateral distance (or “the medial-lateral distances be-tween similar landmarks”, 1st pg, lcol, Methods., 1st S, mapped to fig. 1A: circled “LO” & “MO”) or a cranial-caudal distance (


    PNG
    media_image4.png
    632
    860
    media_image4.png
    Greyscale

).



Regarding claim 19, Lucas discloses The computer-implemented method of claim 16, wherein the distance (Markush element follows: A,B,C,D,E and F) is selected from the group consisting of: 
(A)	a first medial-lateral distance (any horizontal line in fig. 1A) between (or among) a left anterior superior iliac spine (fig. 1A: “ASIS”, twice) and a right anterior superior iliac spine; 
(B)	a second medial-lateral distance between an iliosacral joint and a first line connecting the left and right anterior superior iliac spines; 
©	a third medial-lateral distance between a center of rotation of an acetabulum and a midsagittal plane; 
(D)	a first cranial-caudal distance between the center of rotation of the acetabulum and the first line connecting the left and right anterior superior iliac spines; 
€	a second cranial-caudal distance between the center of rotation of the acetabulum and an intersection point of the midsagittal plane and a second line connecting a left lateral foramen point and a right lateral foramen point; and 
(F)	a third cranial-caudal distance between the center of rotation of the acetabulum and a cranial edge of a pubic symphysis (thus Lucas teaches the Markush element ABCDEF given that Lucas teaches one of the Markush alternatives, A, of said Markush element ABCDEF).




Regarding claim 21, Lucas discloses The computer-implemented method of claim 16, wherein determining the position of each of the plurality of pelvic landmarks comprises manually determining the position (via “we have shown, both experimentally and analytically…the determination of…position” E26, rcol, 1st ful para, 1st S) of each of the plurality of pelvic landmarks on the image.
Regarding claim 22, Lucas discloses The computer-implemented method of claim 16, wherein the (paired) predetermined correspondence comprises regression (or “regression lines”, spanning E24,E25) data (resulting in the regression lines of page E25, fig. 5) defining a linear correspondence between the distance and a predetermined pelvic sagittal rotation.
Regarding claim 23, Lucas discloses The computer-implemented method of claim 16, wherein the plurality of pelvic landmarks comprise a plurality of anatomical landmarks (fig. 1) of the pelvis.
Regarding claim 24, Lucas discloses The computer-implemented method of claim 16, wherein the plurality of pelvic landmarks are calculated (via F/F equation and β equation in page E22, lcol) from a plurality of anatomical landmarks of the pelvis.






Regarding claim 25, Lucas discloses The computer-implemented method of claim 16, further comprising: 
determining an image source distance (or “the frontal projected distances”, E21, rcol, last para, 1st S as shown in fig. 2A: FL1 and FR1) between the calibration plane and an image source (or left, right “original measurements”, in the label “A” of fig. 1A) for the image by: 
identifying (or eye-selecting: “We…identified”, E21, lcol, 3rdS) a calibration feature (or said left or right ASIS landmark) within the image (via said fig. 1: “ASIS”, twice), wherein the calibration feature comprises (Markush element follows: A or B) at least one of (A) a predetermined size (or left, right “original measurements”, in the label “A” of fig. 1A) or (B) a predetermined geometry (or “geometric association”, E22, lcol, 2nd S), and
determining (expressing the action of determine or result of determine via before rotation by β as shown in fig. 2A) the image source distance (Fn before tilt; Markush element follows: C or D) based on (C) a size (via said left or right original measure) or (D) a geometry (as associated) of the identified calibration feature relative (via said left relative to right) to (A) the predetermined size (via said left or right) or (B) the (associated) predetermined geometry; and 
determining the distance (Fn rotated being the result of determine after tilting by said β) between (or among) the two or more of the plurality of (L,R ASIS) pelvic landmarks (projected) in the calibrated two-dimensional projection based on the determined image source distance (said Fn before tilt expressing the result of determine before rotation by β).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph) in view of DRUMM et al. (US Patent App. Pub. No. US 2008/0137931 A1).
Regarding claim 20, Lucas teaches The computer-implemented method of claim 16, wherein determining the position of each of the plurality of pelvic landmarks comprises: 


matching a three-dimensional (or “three-dimensional deformity”, 1st page, lcol, 1st S) pelvis model (or “Experimental Model.”, E21, lcol) to the image, the three-dimensional pelvis model specifying the position of each of the plurality of pelvic landmarks; and
identifying (via “marker…identification…landmarks”, E21, Experimental Model., penult S), based on the three-dimensional pelvis model, the position of each of the plurality of pelvic landmarks within the image (via “determination of transverse plane pelvis angular position from anatomic landmarks”, E26, rcol, 1st ful para, 1st S).







Lucas does not teach “matching …to”.







Drumm teaches:
matching (via fig. 5:14: “matching”) a three-dimensional (via fig. 5:10: “CT recording”)…to (via the arrows in fig. 5 pointing to other boxes in fig. 5).
Thus, one of skill in the art of computed tomography (“a CT of the pelvis”, Lucas E26, lcol, penult S) and surgery (“Surgical correction”, Lucas, 1st page, lcol, 2nd S; a marking needle in Drumm’s fig. 2:1) can modify said Lucas’s Experimental Model with said Drumm’s fig. 5:14: “matching” by:
a)	taking a “preoperative” x-ray (Lucas, 1st page, rcol, last para, 1st S) by using Drumm’s fig. 5:12: “fluoroscopic shots”;
b)	performing corrective surgery via Drumm’s fig. 5:14: “matching” based on the x-ray; 
c)	taking a postoperative fluoroscopic x-ray shot; and
d)	recognizing that the modification is predictable or looked forward to because the modification makes corrective surgery easy via “easily” (Drumm [0011] penult S) landmark registering a pelvic structure, wherein the landmark-registration matching is “necessary” (Drumm [0003] 1st S) for surgery. 







Claim(s) 26-29 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph) in view of EDWARD et al. (WO 02/062248 A1).
Regarding claim 26, claim 26 is rejected the same as claim 16. Thus, argument presented in claim 16 is equally applicable to claim 26. Thus, argument presented in claim 16 is equally applicable to claim 26 and vice versa. Thus, Lucas teaches claim 26 of A computer system for determining a pelvic sagittal rotation of a pelvis from an image of the pelvis, wherein the image was made in an anterior-posterior direction, the computer system configured to: 
determine, based on the image, a position of each of a plurality of pelvic landmarks; 
determine a calibration plane with respect to the pelvis, wherein the calibration plane is perpendicular to the anterior-posterior direction; 
project the plurality of pelvic landmarks onto the calibration plane to generate a calibrated two-dimensional projection; 
determine a distance between two or more of the plurality of pelvic landmarks in the calibrated two-dimensional projection, wherein the distance is in a direction perpendicular to the anterior-posterior direction; and 
determine the sagittal rotation of the pelvis based on a predetermined correspondence and the determined distance.










Lucas does not teach a “system”. Edward teaches a “system” as shown in fig. 1:20. Thus, one of ordinary skill in the art of x-rays can modify Lucas’ teaching of x-rays with Edward’s system of fig. 1 and recognize that the modification is predictable or looked forward to because the system3 works, i.e., operates effectively and is adequate for usual or customary needs.








Regarding claim 27, claim 27 is rejected the same as claim 17. Thus, argument presented in claim 17 is equally applicable to claim 27. Thus, argument presented in claim 17 is equally applicable to claim 27 and vice versa. Thus, Lucas as combined teaches claim 27 of The computer system of claim 26, wherein the image comprises an X-ray image.
Regarding claim 28, claim 28 is rejected the same as claim 18. Thus, argument presented in claim 18 is equally applicable to claim 28. Thus, argument presented in claim 18 is equally applicable to claim 28 and vice versa. Thus, Lucas as combined teaches claim 28 of The computer system of claim 26, wherein the distance comprises a medial-lateral distance or a cranial-caudal distance.
Regarding claim 29, claim 29 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 29. Thus, argument presented in claim 19 is equally applicable to claim 29 and vice versa. Thus, Lucas as combined teaches claim 29 of The computer system of claim 26, wherein the distance is selected from the group consisting of: 
a first medial-lateral distance between a left anterior superior iliac spine and a right anterior superior iliac spine; 
a second medial-lateral distance between an iliosacral joint and a first line connecting the left and right anterior superior iliac spines; 
a third medial-lateral distance between a center of rotation of an acetabulum and a midsagittal plane; 
a first cranial-caudal distance between the center of rotation of the acetabulum and the first line connecting the left and right anterior superior iliac spines; 
a second cranial-caudal distance between the center of rotation of the acetabulum and an intersection point of the midsagittal plane and a second line connecting a left lateral foramen point and a right lateral foramen point; and 
a third cranial-caudal distance between the center of rotation of the acetabulum and a cranial edge of a pubic symphysis.

Regarding claim 31, claim 31 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 31. Thus, argument presented in claim 21 is equally applicable to claim 31 and vice versa. Thus, Lucas as combined teaches claim 31 of The computer system of claim 26, wherein the computer system is configured to determine the position of each of the plurality of pelvic landmarks by receiving, from a user (or “The user…of the three landmarks 66,68 and 70”, Edward, page 12, last S), the position of each of the plurality of pelvic landmarks.


Regarding claim 32, claim 32 is rejected the same as claim 22. Thus, argument presented in claim 22 is equally applicable to claim 32. Thus, argument presented in claim 22 is equally applicable to claim 32 and vice versa. Thus, Lucas as combined teaches claim 32 of The computer system of claim 26, wherein the predetermined correspondence comprises regression data defining a linear correspondence between the distance and a predetermined pelvic sagittal rotation.
Regarding claim 33, claim 33 is rejected the same as claim 23. Thus, argument presented in claim 23 is equally applicable to claim 33. Thus, argument presented in claim 23 is equally applicable to claim 33 and vice versa. Thus, Lucas as combined teaches claim 33 of The computer system of claim 26, wherein the plurality of pelvic landmarks comprise a plurality of anatomical landmarks of the pelvis.
Regarding claim 34, claim 34 is rejected the same as claim 24. Thus, argument presented in claim 24 is equally applicable to claim 34. Thus, argument presented in claim 24 is equally applicable to claim 34 and vice versa. Thus, Lucas as combined teaches claim 34 of The computer system of claim 26, wherein the plurality of pelvic landmarks are calculated from a plurality of anatomical landmarks of the pelvis.
Regarding claim 35, claim 35 is rejected the same as claim 25. Thus, argument presented in claim 25 is equally applicable to claim 35. Thus, argument presented in claim 25 is equally applicable to claim 35 and vice versa. Thus, Lucas as combined teaches claim 35 of The computer system of claim 26, wherein the computer system is further configured to: 
determine a calibration distance between the calibration plane and an image source for the image by: 
identifying a calibration feature within the image, wherein the calibration feature comprises at least one of a predetermined size or a predetermined geometry, and 
determining the calibration distance based on a size or a geometry of the identified calibration feature relative to the predetermined size or the predetermined geometry; and 
determine the distance between the two or more of the plurality of pelvic landmarks in the calibrated two-dimensional projection based on the determined calibration distance.







Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS cited Lucas et al. (Estimation of Transverse Plane Pelvic Rotation Using a Posterior-Anterior Radiograph) in view of EDWARD et al. (WO 02/062248 A1) as applied above further in view of DRUMM et al. (US Patent App. Pub. No. US 2008/0137931 A1).
Regarding claim 30, claim 30 is rejected the same as claim 20. Thus, argument presented in claim 20 is equally applicable to claim 30. Thus, argument presented in claim 20 is equally applicable to claim 30 and vice versa. Thus, Lucas as combined teaches claim 30 of The computer system of claim 26, wherein the computer system is configured to determine the position of each of the plurality of pelvic landmarks by:
matching a three-dimensional pelvis model to the image, the three-dimensional pelvis model specifying the position of each of the plurality of pelvic landmarks; and
identifying, based on the three-dimensional pelvis model, the position of each of the plurality of pelvic landmarks within the image.















Suggestions
Applicant’s disclosure states:
[0005]    The present invention allows for precisely determining the sagittal rotation of a 
patient's pelvis without imposing additional radiation exposure on the patient.

which is directed to the calibration steps 1-7 of fig. 6. Claims 1,16 do not claim the calibration step 3 of “acquiring calibration data” as shown in fig. 6:

    PNG
    media_image5.png
    1206
    602
    media_image5.png
    Greyscale

	Thus, the lack of the calibrating step 3 of “acquiring calibration data” along with other calibration steps (4-6) in claims 16,20 is an indication of obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 “plane” (Dictionary.com):MEDICAL DEFINITIONS FOR PLANE: An imaginary surface formed by extension through any axis of the body or through two definite points on the body.
        2 “user” (Dictionay.com): a person who uses a computer, device, or application, wherein “uses” is defined: put into service
        3 “system” (Dictionary.com): a working combination of hardware, software, and data communications devices, wherein “working” is defined: adequate for usual or customary needs: to act or operate effectively.